Citation Nr: 1816435	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-02 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1979 to January 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2010 rating decisions of the ROs in Seattle, Washington, and Portland, Oregon, respectively.   

This case was first before the Board in April 2015, where various issues on appeal were either addressed or remanded for additional development.  Upon the matter being returned to the Board, in a December 2015 decision, the Board addressed the remaining issues then on appeal.  Further, the Board also found that the issue of entitlement to a TDIU had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of entitlement to a TDIU was remanded to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the instant decision must once again remand the issue of entitlement to a TDIU, the Board need not address Remand compliance at this time.

The Veteran testified from Portland, Oregon, at a November 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the AOJ.  


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  
38 C.F.R. § 4.16(a), (b) (2017).

The Veteran is currently service connected for headaches, tinnitus, and multiple orthopedic disorders, to include cervical spine stenosis with left upper extremity radiculopathy.  Service personnel records reflect that during service the Veteran worked as an infantry radio operator.  Per an August 2009 VA mental health examination, the Veteran earned a General Equivalency Diploma (GED) while in service.  Also per the VA mental health examination, after service the Veteran primarily worked in the restaurant business and physical labor.  

A VA orthopedic examination was conducted in December 2009.  Per the examination report, the VA examiner assessed that the Veteran's work capacity was diminished by multiple orthopedic problems, which limited the Veteran to rather light work that primarily involved sitting.  Further, per a December 2009 social security administration (SSA) opinion, an examiner found that the Veteran's orthopedic limitations significantly eroded the Veteran's occupational base for sedentary work.

Considering the Veteran's maximum level of education and work history, it is unclear to the Board whether the Veteran would require retraining for any sedentary jobs that could be performed, and if so, whether the service-connected disabilities would hinder such training.  For these reasons, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  Remand for a VA occupational evaluation may assist the Board in its determination as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Further, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from April 2017.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from April 2017.

2.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to perform physical and/or sedentary work, and/or are so disabling as to prevent training for positions at which the Veteran could work.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




